Citation Nr: 0639168	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-10 492	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable initial rating for residuals of 
left tibia fracture. 


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1967 and from December 1967 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
service connection and assigned a noncompensable disability 
rating, effective from May 18, 1998.   


FINDING OF FACT

The veteran's residuals of a left tibia fracture are not 
characterized by malunion of the tibia and fibula with slight 
knee or ankle disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a left tibia fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Code 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Since the present appeal 
arises from an initial rating decision which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran contends that his service-connected residuals of 
a left tibia fracture are more severe than is suggested by 
his assigned noncompensable disability rating.  The veteran 
is rated under Diagnostic Code 5262, Impairment of Tibia and 
Fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006).  To 
receive a 10 percent rating, the veteran's left leg disorder 
would need to be characterized by malunion of the tibia and 
fibula with slight knee or ankle disability.

An October 1998 Texas Department of Criminal Justice (TDCJ) 
orthopedic consult report reveals that the veteran had sharp 
pain in his left leg and told the examiner that it occurred 
while he was walking.  However, the examiner observed that 
the veteran had visible bruising over the distal left tibia 
and swelling that was consistent with a contusion.  The 
veteran had full range of motion of his ankle.  The 
examiner's assessment, after reviewing a contemporaneous x-
ray report, was status post left tibial fracture from 1964 
which had healed with no evidence of new fracture.  A 
September 2003 medical record indicates that the veteran had 
injured his left knee which resulted in mild range of motion 
limitation and swelling.  He was diagnosed with left knee 
arthritis.  However, there was no x-ray taken to support this 
diagnosis.

A September 2005 VA medical examiner observed that the 
veteran walked with an antalgic gait, but that he had full 
range of motion for his left ankle and knee without pain, and 
that there was no pain, fatigue, weakness, or lack of 
endurance or loss of range of motion on repetitive use.  
Regarding his left knee, there were no meniscal signs, his 
ligaments were stable and there was no evidence of malunion 
or nonunion.  There was tenderness about the lower half of 
the leg without deformity, angulation, false motion or intra-
articular involvement.  A left ankle x-ray report revealed no 
acute fractures, that the mortise was intact and that there 
was deformity of the distal tibia which was most likely due 
to an old fracture.  An x-ray of the veteran's left knee 
reflected medial joint space narrowing and minute marginal 
osteophytes, with no fracture, dislocation or erosion.  The 
assessment was a healed fracture of the left tibia by x-rays 
and examination, with no impairment or joint involvement. 

These records show that the veteran does not meet the 
criteria for a 10 percent disability rating, since he does 
not have malunion of the tibia and fibula, and does not have 
a slight knee or ankle disability as a result.  The Board has 
also considered factors discussed in DeLuca; however, the 
veteran's left leg disability has not been noted to be 
further impaired by such factors as pain, fatigue, weakness 
or additional limitation of motion.  In fact, the September 
2005 VA examination specifically noted the absence of such 
impairment.  Thus, a compensable disability rating based on 
such factors is not warranted.  

As, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
veteran's left leg disability.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In correspondence dated in May 2003, September 2003, February 
2006 and May 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  VA subsequently readjudicated the claim based on 
all the evidence in September 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision. 

Because an increased rating is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records, VA medical records and examination reports, 
medical records from the Texas Department of Criminal Justice 
(TDCJ), and lay statements have been associated with the 
record.  All identified and available treatment records have 
been secured.  In an April 2006 response to VA 
correspondence, the veteran specifically reported that he had 
no additional evidence to submit.  


ORDER


A compensable initial rating for residuals of left tibia 
fracture is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


